Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on March 22, 2022.

2.	The application has been amended as follows: 
	
	In claim 1, part b) line 1 after “a plurality of encoded particle sets, each particle”, --in each set-- has been inserted.
	
	In claim 8, line 2 after “distinct”, “enzyme identifying” has been deleted and --enzyme-identifying-- has been inserted therefor; and then after “molecule is selected from the group”, --consisting-- has been inserted.


Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or fairly suggest a reagent set for multiplexed multivariant immunoassay of a plurality of active metalloprotease enzymes in a sample which comprises A) a plurality of activity-based probes, each activity-based probe having an antibody (affinity ligand) directed to an active site of matrix metalloproteinase (MMP: metalloprotease) or cathepsin and selectively binds only to the active form of the MMP or cathepsin and comprising a metalloprotease inhibitor moiety which includes a trifunctional biotin-tagged hydroxamate benzophenone probe containing polyethylene glycol linker [0173] and a reporter group (i.e. detectable label); and,
B) a plurality of encoded particles sets, each particle in each set having attached thereto distinct MMP- or cathepsin- identifying molecules that bind to a specific type of active MMP or cathepsin including active MMP1, MMP2, MMP3, MMP7, MMP9, MMP10, MMP12, and MMP13.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March